DETAILED ACTION
Claims 1-20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
The office acknowledges the following papers:
Patent application filed on 9/23/2020.

	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The Matt (U.S. 6,247,119) reference is the closest reference to reading upon the independent claims. Matt disclosed a pipeline flattener for debugging purposes. Figures 3A-B show a plurality of signals sent through the flattener. However, Matt doesn’t disclose receiving a condition, comparing the received condition to an instruction, and determining to assert a trigger value based on the comparison.

Priority
The effective filing date for the subject matter defined in the pending claims in this application is 5/16/2012.

Drawings
The Examiner contends that the drawings submitted on 9/23/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1-6, 8, and 10-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 9, 13, and 17 of U.S. Patent No. 10,795,685. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 10,795,685 contains every element of claims 1-6, 8, and 10-19 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10,795,685
1. A device comprising:
1. An apparatus comprising:
a set of instruction processing stages each configured to process a respective instruction;
a processor that includes:
a memory to store an instruction;
a processing pipeline to execute the instruction and having pipeline stages arranged in a sequence, the pipeline stages including a first pipeline stage that is an initial pipeline stage of the sequence and a last pipeline stage that is a final pipeline stage in the sequence; and
sets of trigger logic coupled to the set of instruction processing stages such that each instruction processing stage is coupled to a respective set of trigger logic, wherein each of the sets of trigger logic is configured to:
trigger registers, each trigger register being associated with a respective one of the pipeline stages;
wherein, in response to the instruction being received by the first pipeline stage, the processor is configured to:

compare the respective instruction of the respective instruction processing stage to the respective condition; and
select a trigger value as one of a first trigger value and a second trigger value depending on whether the instruction is selected for debug tracking;
determine whether to assert a respective trigger value based on the comparison of the respective instruction to the respective condition.
cause the selected trigger value to be stored in a first trigger register of the trigger registers, the first trigger register being associated with the first pipeline stage;
and cause the selected trigger value to be forwarded through all remaining trigger registers associated with each pipeline stage subsequent to the first pipeline stage.

Claims 10 and 16 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-6, 8, 11-15, and 17-19 are read upon by the claims 1-5, 9, 13, and 17 of U.S. Patent No. 10,795,685.
Claims 1-6, 8, and 10-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 6-7 and 17 of U.S. Patent No. 10,255,078. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 10,255,078 contains every element of claims 1-6, 8, and 10-19 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10,255,078
1. A device comprising:
1. A semiconductor device comprising:
a set of instruction processing stages each configured to process a respective instruction;
a processor having a pipelined architecture and a pipeline flattener;
wherein the processor comprises:

a plurality of pipeline registers which are coupled between the pipeline stages, each pipeline register being associated with a respective one of the pipeline stages;

wherein the pipeline flattener comprises:
a plurality of trigger registers each configured to store a trigger, wherein the trigger registers are coupled between the pipeline stages and each trigger register is associated with a respective one of the pipeline stages;
receive a respective condition;
compare the respective instruction of the respective instruction processing stage to the respective condition; and
wherein the pipeline flattener is configured to:
set the trigger stored by the trigger register associated with a pipeline stage receiving an instruction to a trigger value equal to one of a first predetermined trigger value indicating that the received instruction is selected for debug tracking and a second predetermined trigger value indicating that the received instruction is not selected for debug tracking;
determine whether to assert a respective trigger value based on the comparison of the respective instruction to the respective condition.
forward the trigger through trigger registers associated with pipeline stages subsequent to the pipeline stage receiving the instruction in synchrony with movement of the received instruction through the pipeline;
determine whether the trigger indicates the first predetermined trigger value or the second predetermined trigger value; and
provide tracked debug data to a debug unit of the semiconductor device when the trigger indicates the first predetermined trigger value and not provide
tracked debug data to the debug unit when the trigger indicates the second predetermined trigger value.


Claims 1-5, 10-14, and 16-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,489,208. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 9,489,208 contains every element of claims 1-5, 10-14, and 16-18 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 9,489,208
1. A device comprising:
1. A method for operating a pipeline flattener in a semiconductor device comprising:
a set of instruction processing stages each configured to process a respective instruction;
a processor having a pipelined architecture, wherein the processor comprises a pipeline having a plurality of pipeline stages and a plurality of pipeline registers which are coupled between the pipeline stages and
sets of trigger logic coupled to the set of instruction processing stages such that each instruction processing stage is coupled to a respective set of trigger logic, wherein each of the sets of trigger logic is configured to:
wherein a trigger register is coupled in parallel to each pipeline register, the method comprising the steps of:
	
receive a respective condition;
compare the respective instruction of the respective instruction processing stage to the respective condition; and
setting the trigger register of the pipeline stage receiving an instruction to a predetermined trigger value indicating that the received instruction is selected for debug tracking,

forwarding the trigger through the trigger registers of the pipeline together with the received instruction, determining whether the trigger indicates that the assigned instruction is selected for debug tracking and if so, providing the tracked debug data to a debug unit of the semiconductor device: further comprising the step of: determining whether an operation which is performed by one of the pipeline stages matches a further debug tracking criterion and if not, setting the trigger of the register which corresponds to the pipeline stage to a predetermined trigger value which indicates that the instruction is not selected for debug tracking.

Claims 10 and 16 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-5, 11-14, and 17-18 are read upon by the claim 1 of U.S. Patent No. 9,489,208.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183